JOHNSON, Judge.
Appellant seeks reversal of his conviction and sentence after being found guilty by a jury on charges of possession and sale of an hallucinogenic drug, LSD.
The information against appellant charged him with two counts, possession of LSD and sale of LSD. Pursuant to jury verdict, appellant was adjudged guilty and sentenced to serve two years on each count, the sentences to run consecutively.
Appellant contends that the trial court erred in imposing two> separate sentences, and the State agrees. The evidence adduced at trial clearly revealed that both counts charged herein were a facet of the same transaction or occurrence. It is established law in Florida that where an information contains more than one count, but each is a facet or phase of the same transaction, only one sentence may be imposed; and the sentence which should be imposed is for the highest offense charged. Williams v. State, 69 So.2d 766 (Fla.1953); Yost v. State, 243 So.2d 469 (Fla.App. 3d, 1971); Martin v. State, 251 So.2d 283 (Fla.App. 1st, 1971). As the sale count is the highest offense charged, the sentence imposed for possession is set aside. The sentence imposed for sale is affirmed.
We have considered appellant’s remaining point of error concerning the disclosure of the identity of a confidential informer, and find it to be substantially without merit.
For the reasons hereinabove set out, the convictions are affirmed, but the sentence for possession is vacated, and this cause is remanded with directions that appellant be properly sentenced in accordance herewith.
Affirmed in part and reversed in part.
CARROLL, DONALD K., Acting C. J., and RAWLS, J., concur.